RENDERED: FEBRUARY 11, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2021-CA-0026-MR

DAVID W. TRENT                                                        APPELLANT


                  APPEAL FROM ROWAN CIRCUIT COURT
v.                HONORABLE DAVID A. BARBER, JUDGE
                        ACTION NO. 19-CR-00234


COMMONWEALTH OF KENTUCKY                                                APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; COMBS AND JONES, JUDGES.

COMBS, JUDGE: This is a criminal case in which the Appellant raises several

challenges following his jury trial and the verdict of guilty. Appellant, David W.

Trent (Trent), was convicted of receiving stolen property ($10,000.00 or more);

first-degree possession of a controlled substance; third-degree possession of a

controlled substance; and giving an officer false information. He received a

sentence of ten years. He appeals as a matter of right.
             On September 17, 2019, James Montgomery parked his 2015 Honda

Civic at a convenience store in West Virginia and went inside to buy a snack.

When he came out, his car was gone. Because he had left his cell phone in the car,

Montgomery was able to track its location to a carwash in Morehead, Kentucky.

Montgomery notified the Morehead Police Department. Officer Ron Overstreet

went to the carwash and located the vehicle parked in one of the bays. Trent was

sitting in the driver’s seat and a woman was in the passenger seat. Officer

Overstreet took Trent into custody. A flashlight on Trent’s belt was found to

contain methamphetamine and Xanax.

             On November 15, 2019, a grand jury charged Trent with multiple

counts, including the offense of possession of handgun by convicted felon (Count

Six).

             On September 1, 2020, the case went to trial. It was the first jury trial

conducted in Rowan County following the pandemic shutdown. After the jury was

selected but before opening statements, the handgun charge was dismissed. The

jury convicted Trent of receiving stolen property ($10,000.00 or more), first-degree

possession of a controlled substance, third-degree possession of a controlled

substance, and giving false information to a police officer. As noted earlier, Trent

was sentenced to ten-years’ imprisonment.




                                         -2-
                On appeal, Trent first argues that reversible error occurred when the

trial court told half the prospective jurors that Trent was facing a criminal gun

charge. Trent requests palpable error review because the issue was not preserved.

                RCr1 10.26 governs our treatment of palpable error:

                A palpable error which affects the substantial rights of a
                party may be considered . . . by an appellate court on
                appeal, even though insufficiently raised or preserved for
                review, and appropriate relief may be granted upon a
                determination that manifest injustice has resulted from
                the error.

Brewer v. Commonwealth, 206 S.W.3d 343, 349 (Ky. 2006), further sets forth the

elements of palpable error:

                For an error to be palpable, it must be easily perceptible,
                plain, obvious and readily noticeable. A palpable error
                must involve prejudice more egregious than that
                occurring in reversible error[.] A palpable error must be
                so grave in nature that if it were uncorrected, it would
                seriously affect the fairness of the proceedings. Thus,
                what a palpable error analysis boils down to is whether
                the reviewing court believes there is a substantial
                possibility that the result in the case would have been
                different without the error.

(Internal quotation marks and footnotes omitted.)

                Due to COVID-19 spacing precautions, the trial court divided the jury

pool into four groups and conducted voir dire with one group at a time. As Trent

explains, the trial court told the third group that “[t]his criminal case involves


1
    Kentucky Rules of Criminal Procedure.

                                            -3-
allegations that the defendant, Mr. David Trent, had in his possession a stolen

vehicle and when he was stopped or questioned, he also had in his possession a

handgun and drugs.” The trial court told the fourth group that “Mr. Trent, as he

sits here as the defendant, and he’s presumed innocent, he’s charged with being in

possession of a stolen vehicle, of a firearm being in his possession, and some drug-

related issues with regard to the stop.” After the jury was chosen but before

opening statement, the Commonwealth moved to dismiss four counts -- including

Count Six, the charge of possession of a handgun. The trial court granted the

motion.

             Trent argues that even if the charge had not been dismissed, the jury

still should not have heard about the gun because proof of the felony conviction

would have been presented in a bifurcated proceeding, citing Ward v.

Commonwealth, 568 S.W.3d 824 (Ky. 2019) (handgun charge should be severed

from other charges to avoid prejudice from jury’s learning of otherwise

inadmissible criminal history in guilt phase). Trent submits that “the error lingered

because the court never corrected its mistake via an admonition.” Furthermore, he

argued that what the trial court told members of the jury was “incorrect, irrelevant

and unduly prejudicial” and that “[t]the error was clear or plain and resulted in

manifest injustice.”




                                         -4-
              The Commonwealth responds that while no Kentucky case is directly

on point, Jarvis v. Commonwealth, 960 S.W.2d 466 (Ky. 1998), is helpful. In

Jarvis, our Supreme Court found no abuse of discretion where the trial court read

Counts I and II of an indictment to the jury while a motion to dismiss Count II was

pending. In his reply brief, Trent argues that Jarvis is distinguishable because the

trial court informed the jury that Count II was later dismissed. Further, that the

dismissed charge in Jarvis was for possession of cocaine, which “does not suggest

or imply a prior felony conviction like the [handgun possession] charge in the

present case . . . .”

              We agree with Trent that Jarvis can be distinguished on its facts, but

we are nonetheless not persuaded that palpable error occurred in the case before us.

In Stark v. Commonwealth, 828 S.W.2d 603 (Ky. 1991), overruled on other

grounds by Thomas v. Commonwealth, 931 S.W.2d 446 (Ky. 1996), the appellant

asserted that it was “error for the trial court to dismiss charges without explanation

to the jury inasmuch as the judge discussed each count of the indictment during

voir dire[.]” Id. at 608. The issue in Jarvis was also not preserved. Our Supreme

Court held that appellant’s assertion of error failed to rise to the level of manifest

injustice; thus, there was no palpable error. RCr 10.26. We agree that the error

alleged by Trent fails to rise to the level of manifest injustice.




                                           -5-
                We also find support for our conclusion in Turner v. Commonwealth,

No. 2016-CA-001443-MR, 2017 WL 5508759, *4 (Ky. App. Nov. 17, 2017).2 In

Turner, the trial court briefly and inadvertently referenced a PFO II count while

reading the charges to the jury panel. Id. The court did not mention the nature of

the defendant’s prior convictions, and the PFO II count was dismissed before final

sentencing. Id. Another panel of this Court held that although the reference was

improper, the trial court did not abuse its discretion by denying the motion for a

mistrial. Id.

                In the case before us, the trial court briefly mentioned that Trent was

in possession of a handgun or firearm. The trial court did not mention that Trent

was a convicted felon, and the handgun count was dismissed before opening

statement. Trent’s assertions of error fall far short of manifest injustice. Thus, no

palpable error occurred. RCr 10.26.

                Next, Trent argues that “reversible error occurred when the parties did

not address [his] request for a speedy trial within 180 days of his request.” Trent

contends that the issue is preserved to the extent that he had control over it and

requests palpable error review to the extent that the issue is not preserved.




2
 See Kentucky Rules of Civil Procedure (CR) 76.28(4)(c) (“[U]npublished Kentucky appellate
decisions, rendered after January 1, 2003, may be cited for consideration by the court if there is
no published opinion that would adequately address the issue before the court.”).

                                                -6-
             On January 3, 2020, at his first post-arraignment hearing, Trent told

his attorney that he would like to file for a speedy trial. Defense counsel

responded, “Okay.” Trial was scheduled for March 10, 2020.

             On February 7, 2020, defense counsel reminded the court that Trent

had requested a speedy trial and that trial was scheduled for March 10, 2020. The

court asked Trent if he wanted to go forward with trial on that date, and Trent

responded that he did.

             On February 27, 2020, Trent’s counsel at that time, Sarah Dailey,

filed a motion to continue the jury trial to a later date. On March 20, 2020,

attorney Jeffery Lovely filed an entry of appearance as conflict counsel for Trent.

And then came the series of upheavals in scheduling occasioned by the pandemic.

             As the Commonwealth notes, on April 1, 2020, the Kentucky

Supreme Court entered Administrative Order 2020-16 ordering all judicial

facilities closed because of the COVID-19 pandemic. Subsequently,

Administrative Order 2020-40 ordered all jury trials postponed until August 1,

2020.

             On April 3, 2020, Trent’s new counsel made his first appearance. He

explained by Zoom that he had spoken with Trent by phone but that he had not yet

met with him due to COVID-19 restrictions. He requested that the court schedule




                                         -7-
a pretrial conference and review Trent’s bond. The court set a status hearing for

May 1, 2020.

             At the May 1, 2020, Zoom status hearing, defense counsel explained

that he still had not met with Trent due to the pandemic and asked to pass the

matter until June so they could meet and discuss a plea offer in person. The trial

court agreed to do so, and there was a discussion about bond. The court advised

that it did not feel comfortable reducing the bond any further. Trent interjected

that he had requested a speedy trial on January 3rd and asked if his constitutional

right to the Sixth Amendment was still in effect. The trial court explained that

given the pandemic, “we will set your case for trial as soon as possible when we’re

allowed to.” Trent asked again about his right to a fast and speedy trial. The trial

court stated that those are all issues for an appellate court, reiterated that it was not

going to reduce the bond, and stated that it “will set the trial as quickly as our court

system allows us to.” The trial court then scheduled a June hearing as requested by

Trent’s counsel.

             At the June 5, 2020, Zoom status conference, the trial court set a trial

date. The court advised that they “do not have the courtroom in August here and

we’re not supposed to start jury trials until August 1st, so the earliest date would be

in September.” Trent again brought up the 180 days. The trial court stated: “I’m

going to give you the first trial date that we have available since the lockdown.”


                                           -8-
The trial court scheduled a pretrial conference for August 28, 2020, and trial for

September 1, 2020.

               On June 17, 2020, Trent filed a handwritten document stating that he

“would like to file a motion for new counsel and would like to fire” his attorney.

Trent stated that he felt that counsel was not representing him to the best of his

ability and that he (Trent) did not feel comfortable going forward.

               On July 10, 2020, Trent filed another handwritten document3 stating

that he “would like to file a motion to dismiss” all charges on grounds of failure to

prosecute. Trent stated that he invoked his right to a fast and speedy trial on

January 3, 2020, and that as of July 1, 2020, “the 180 day mark has been

exceeded[.]” Trent objected to the August 28, 2020, pretrial date and the

September 2, (sic) 2020, trial date as being past the 180-day mark.

               On August 7, 2020, the court conducted a status conference. Defense

counsel advised the court that Trent had rejected the Commonwealth’s offer. The

trial court set a final pretrial date. Trial was conducted on September 1, 2020.

               Trent argues that he made diligent efforts to let the parties know that

he wanted a speedy trial, that he wanted it within 180 days, and that he wanted his

charges dismissed after 180 days. Trent asserts that although a trial was held eight


3
 In his Appellant’s brief, Trent refers to this and the preceding document requesting new counsel
as “letters.” Neither contains a certificate of service or otherwise reflects that it was properly
served.

                                               -9-
months after his initial request, “the parties did not address his request that it be

held within a specific timeframe or his motion to dismiss his charges when it was

not.”

                We first address the 180-day timeframe. Counsel explains at footnote

1 of Appellant’s brief that it is likely that Trent got the 180 days from “analogous

concepts” in KRS4 440.450 and KRS 500.110.5 Although those statutes provide

that a prisoner shall be brought to trial within 180 days upon appropriate request,

neither statute is applicable to Trent. Thus, Trent cannot claim that he had a

statutory right to a speedy trial within 180 days which was violated. Dunaway v.

Commonwealth, 60 S.W.3d 563, 569 (Ky. 2001). However, Trent “still has the

right to a speedy trial; that right is simply protected by other provisions.” Id. at

569.

                [W]here, as here, a defendant is seeking a speedy trial of
                an offense for which he is being held in pre-trial
                incarceration . . . a speedy trial demand is treated as an
                assertion of the right to a speedy trial guaranteed by the
                Sixth Amendment of the United States Constitution and
                Section 11 of the Constitution of Kentucky.


4
    Kentucky Revised Statutes.
5
 KRS 440.450, entitled “Interstate agreement on detainers[,]” is “a statutory scheme which
prescribes procedures by which an out-of-state prisoner may demand the speedy disposition of
charges pending against him in Kentucky.” Ward v. Commonwealth, 62 S.W.3d 399, 402 (Ky.
App. 2001). KRS 500.110 “applies only when a defendant is incarcerated for one offense and a
detainer has been lodged against him to answer for another offense.” Gabow v. Commonwealth,
34 S.W.3d 63, 69 (Ky. 2000), overruled on other grounds by Crawford v. Washington, 541 U.S.
36, 60-61, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004).

                                            -10-
                    Four factors are considered in determining whether
             the Constitutional right to a speedy trial has been
             violated: (1) the length of delay; (2) the reason for delay;
             (3) the defendant’s assertion of his right to a speedy trial;
             and (4) prejudice to the defendant. Barker v. Wingo, 407
             U.S. 514, 92 S. Ct. 2182, 33 L. Ed. 2d 101 (1972).

Gabow, 34 S.W.3d at 69-70.

             Trent contends that he asked the trial court to dismiss his case and that

the record does not indicate that “the trial court undertook a proper analysis and

does not state any factfinding upon which the decision to deny [his] motion was

made.” He requests relief in accordance with this Court’s decision in Clark v.

Commonwealth, 608 S.W.3d 175, 180 (Ky. App. 2020). In Clark, the defendant

entered a guilty plea and reserved his right to appeal the trial court’s order denying

his motion to dismiss for failing to conduct a speedy trial. Although the parties

presented arguments based upon the four Barker factors, the court’s order did not

indicate that it had conducted a Barker analysis; nor did it reveal the factfinding

upon which its denial was based. This Court concluded that the order was

insufficient. We vacated and remanded with instructions that the trial court

conduct a proper Barker analysis and make specific findings of fact supporting its

decision.

             The document that Trent filed on July 10, 2020, in which he stated

that he would like to file a motion to dismiss all charges, is not a proper motion.

Trent was not acting properly pro se because he was still represented by counsel.

                                         -11-
See Commonwealth v. Martin, 410 S.W.3d 119, 124 n.2 (Ky. 2013) (“Until he

unequivocally invokes his right of self representation, a defendant represented by

counsel has no right to file pro se motions. How a court deals with such motions is

thus a matter of discretion.”).

             Nevertheless, we conclude that Trent did properly invoke his

constitutional right to a speedy trial on February 7, 2020, when defense counsel

reminded the court that he had requested a speedy trial. In Goben v.

Commonwealth, 503 S.W.3d 890, 904 (Ky. 2016), our Supreme Court explained as

follows:

             Typically, we have accepted such assertions of the right
             as preserving post-trial claims that the right was violated,
             even though the trial court was never asked to address
             such a claim. . . . [G]iven our usual practice with speedy
             trial motions and the parties’ apparent reliance on that
             practice, we proceed here as if the asserted error were
             preserved, resolving factual ambiguities, if any, in favor
             of the trial court’s Judgment.

             Although the Commonwealth contends that Trent waived his

constitutional right to a speedy trial pursuant to the Sixth Amendment of the

United States Constitution, we disagree. He never ceased to assert that right and

consistently and vehemently demanded it throughout the proceedings. But we are

persuaded that notwithstanding his assertion of the right, the Barker analysis as

applied to his case establishes that his trial was conducted as speedily as the

exigent circumstances of the pandemic permitted. There was no waiver of the

                                         -12-
right by Trent, and there was no violation of the right by the Commonwealth or the

trial court.

               The first factor we must consider under Barker is the length of the

delay.

                      Under the Barker analysis, we begin by asking
               whether the length of the delay was presumptively
               prejudicial: “[t]he length of delay is to some extent a
               triggering mechanism. Until there is some delay which is
               presumptively prejudicial, there is no necessity for
               inquiry into the other factors. . . .” Id. at 530, 92 S. Ct.
               2182. However, no precise amount of time is
               presumptively prejudicial, as the length of delay must
               be considered within the particular context of each
               case. McDonald v. Commonwealth, 569 S.W.2d 134,
               136 (Ky. 1978).

                      The length of delay is measured as “the time
               between the earlier of the arrest or the indictment and the
               time trial begins.” Dunaway v. Commonwealth, 60
               S.W.3d 563, 569 (Ky. 2001) (citing Dillingham v. United
               States, 423 U.S. 64, 96 S. Ct. 303, 46 L. Ed. 2d 205
               (1975)). . . .

                      Each delay must be considered within its own
               context. Barker, 407 U.S. at 522, 92 S. Ct. 2182. A
               delay that can be tolerated for an ordinary street crime is
               considerably less than for a more serious charge. Id. at
               531, 92 S. Ct. 2182.

McLemore v. Commonwealth, 590 S.W.3d 229, 241 (Ky. 2019) (emphasis added).

Our Supreme Court “has generally considered delays of over one year to be

presumptively prejudicial.” Goncalves v. Commonwealth, 404 S.W.3d 180, 199

(Ky. 2013).

                                           -13-
             In the case before us, Trent was arrested on September 17, 2019, and

his trial began on September 1, 2020, which does approach the one-year mark.

This was not a very complicated case. Nevertheless, the majority of the time at

issue occurred during the unique and critical context of the pandemic. The

pandemic created exigent circumstances beyond anyone’s control that affected

every aspect of government -- and clearly our court system. The trial court did its

best and scheduled Trent’s trial for the first available date after the lockdown.

Under the particular circumstances of this case, we conclude that the delay was not

presumptively prejudicial. Accordingly, we do not reach the remaining Barker

factors.

             Trent’s third and last argument is that reversible error occurred when

the Commonwealth improperly characterized a prior misdemeanor conviction in

West Virginia as a felony conviction under Kentucky law during the penalty phase

of the trial. Trent acknowledges that the issue is not preserved and seeks palpable

error review. Trent admits that he did not receive the maximum sentence, but he

contends that the “Commonwealth snuck a prior felony conviction that did not

exist into the jury’s pool of consideration and it may have had a damaging effect

on the penalty the jury ultimately recommended.” Once again, Trent’s speculative

argument fails to rise to the level of manifest injustice.

             We affirm the judgment of the Rowan Circuit Court.


                                          -14-
           ALL CONCUR.



BRIEFS FOR APPELLANT:      BRIEF FOR APPELLEE:

Steven J. Buck             Daniel Cameron
Frankfort, Kentucky        Attorney General of Kentucky

                           Courtney J. Hightower
                           Assistant Attorney General
                           Frankfort, Kentucky




                         -15-